Citation Nr: 0008340	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  94-33 005	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
tendonitis and right rhomboid muscle impairment for the 
period from September 23, 1993, to June 11, 1999.  

2.  Entitlement to an evaluation greater than 20 percent for 
tendonitis and right rhomboid muscle impairment since 
June 11, 1999.  


REPRESENTATION

Appellant represented by:	Maine Bureau of Veterans 
Services


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served as a member of the Army National Guard for 
over 28 years, ending in March 1992.  

The current appeal arises from a December 1993 rating action 
of the Togus, Maine, regional office (RO).  In that decision, 
the RO granted service connection for recurrent tendonitis 
and strain of the right rhomboid muscle.  A 10 percent rating 
was assigned, effective from September 23, 1993.  Thereafter, 
the veteran perfected a timely appeal with respect to the 
rating assigned to this service-connected disability.  

In April 1998, the Board of Veterans' Appeals (Board) 
remanded the veteran's case to the RO for further evidentiary 
development.  Thereafter, by a November 1999 rating action, 
the RO assigned a 20 percent evaluation for the tendonitis 
and right rhomboid muscle impairment, effective from June 11, 
1999.  

In the April 1998 remand, the Board defined the issue on 
appeal to be that of entitlement to an increased rating for 
tendonitis and right rhomboid muscle impairment which was 
evaluated as 10 percent disabling.  Subsequently, the United 
States Court of Appeals for Veterans Claims held that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings") and 
dissatisfaction with determinations on later-filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Board has characterized the issues on appeal as 
set forth on the preceding page.  

Additionally, by a VA Form 21-526, Veteran's Application For 
Compensation Or Pension, which was received at the RO in 
September 1993, the veteran raised the issues of entitlement 
to service connection for back and neck disabilities.  
Subsequently, in a statement received at the RO in August 
1994, the veteran appeared to raise a specific claim of 
service connection for degenerative arthritis of his spine.  
Since the RO has not yet adjudicated these issues, they are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Prior to June 11, 1999, the veteran's service-connected 
tendonitis and right rhomboid muscle impairment were 
manifested by complaints of pain and examination findings of 
minimal tenderness, but he had full range of motion, normal 
reflexes of both upper extremities, no muscular atrophy of 
either upper extremity or of his back musculature, and normal 
motor and sensory systems. 

2.  Since June 11, 1999, the veteran's service-connected 
tendonitis and right rhomboid muscle impairment have been 
manifested by complaints of pain and examination findings of 
tenderness in the medial superior scapular area on palpation.  
He has had limitation of shoulder motion with tightness or 
soreness, particularly on internal rotation, but no pain in 
the scapular area, and no evidence of disuse of the right 
shoulder.  


CONCLUSIONS OF LAW

1.  A disability rating greater than 10 percent for 
tendonitis and right rhomboid muscle impairment for the 
period from September 23, 1993, to June 11, 1999, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.55, 4.56, 4.73, Code 5302 (1996); 38 C.F.R. §§ 4.55, 
4.56, 4.73, Code 5302 (1999); and 38 C.F.R. § 4.71, Plate I 
and § 4.71a, Codes 5024 and 5201 (1999).  

2.  A disability rating greater than 20 percent for 
tendonitis and right rhomboid muscle impairment since 
June 11, 1999 is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71, Plate I; § 4.71a, Codes 5024 
and 5201; and § 4.73, Code 5302 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  Because the veteran in the present case has 
appealed from an initial award, consideration will be given 
to whether a rating greater than 10 percent for his 
service-connected tendonitis and right rhomboid muscle 
impairment is warranted for the period from September 23, 
1993, to June 11, 1999, and whether a disability rating 
greater than 20 percent for this service-connected disability 
is warranted since June 11, 1999.  See Fenderson v. West, 
12 Vet. App. 119 (1999) ("staged ratings" must be 
considered when the appeal is from an original award).  

The service medical records indicate that, in December 1985 
(during active duty for training), the veteran was involved 
in an automobile accident.  Medical reports reflect a 
diagnosis of a neck and upper back strain.  X-rays were 
negative.  However, a physical examination was positive for 
muscle spasm and tenderness of the veteran's neck and dorsal 
spine.  

At a December 1986 private examination, the veteran reported 
that his pain was localized and limited primarily to an area 
just to the medial side of his right scapula.  The veteran 
also explained that, with activity, the pain in this area was 
more diffuse, but he never experienced significant limitation 
or spasm extending into the neck area.  A physical 
examination demonstrated, in pertinent part, that the 
veteran's upper extremities were normal.  In particular, the 
evaluation demonstrated full shoulder range of motion, normal 
reflexes to both upper extremities, normal motor and sensory 
systems, and point tenderness (to palpation) localized to the 
region of the medial border of the right scapula.  The 
examining physician concluded that the veteran's symptoms, 
which were "reasonably well located to the medial border of 
the right scapula," were related to a musculotendinous 
injury as a result of the December 1985 accident.  The 
physician, who expressed an opinion that many times these 
types of symptoms were chronic, recommended that the veteran 
accept the fact that he would experience some chronic 
discomfort.  It was recommended that he concentrate on home 
stretching and strengthening exercises, particularly with his 
right upper extremity.  

At an service department examination conducted in August 
1988, the veteran denied ever having had a broken bone; bone, 
joint, or other deformity; or a painful or "trick" 
shoulder.  However, he did claim that he was taking 
medication for arthritis of his knee and both of his 
shoulders.  This evaluation failed to note any right shoulder 
disability and, in fact, revealed that the veteran's upper 
extremities were normal.  A February 1992 examination 
revealed the same thing.

A private chiropractor explained in an October 1993 letter 
that the veteran was treated in July 1987 for an acute 
sacroiliac and lumbosacral sprain/strain injury due to 
"lifting."  Subsequently, the veteran returned three times 
for treatment for residuals of a lumbosacral sprain/strain 
injury and in November 1992 for an upper thoracic/lower 
cervical injury with headaches.  

In November 1993, the veteran was accorded a VA spine 
examination, at which time he complained of a constant pain 
between his right shoulder blade and spine.  He claimed that 
use of his arms, such as with lifting or pulling actions, was 
painful and difficult.  In addition, the veteran stated that 
he was unable to do any type of manual labor.  The veteran 
reported that he was right-handed.  

A physical examination demonstrated, in pertinent part, full 
active range of motion of the veteran's shoulders, no muscle 
atrophy of his upper extremities, well-represented first 
interosseous muscles bilaterally, no motor or sensory loss in 
the upper extremities, a strong and well-maintained radial 
pulse throughout the full range of motion of the upper 
extremities, normal deep tendon reflexes, mild tenderness and 
spasticity involving a portion of the right rhomboid muscle, 
and a gap bilaterally between the scapula and the spine 
(which is wider than that usually observed).  The examiner 
diagnosed, in relevant part, chronic recurrent tendonitis and 
a strain of the right rhomboid musculature.

Thereafter, in October 1997, the veteran was accorded a VA 
muscles examination, at which time he stated that, since the 
December 1985 automobile accident, he had experienced pain 
between his shoulders.  The veteran explained that, despite 
several treatments, this pain had not improved since his last 
rating examination in 1993.  He maintained that he had 
learned to live with this pain, which he described as 
constant and as a grade 3 to 4 on a scale of 1 to 10.  He 
noted that this pain aggravated any labor intensive 
activities, including lifting and swinging motions around his 
shoulder, and that, during such exacerbations, his pain rises 
to approximately a grade 7 or 8.  The veteran stated that 
these exacerbations occurred approximately two times per 
month.  He said that he saw a chiropractor about three times 
a month for manipulation, and that he takes Ibuprofen two to 
three times a week for this pain.  The veteran denied 
weakness, paresthesias, or numbness in his upper extremities.  

Examination of the veteran's shoulders, which appeared to be 
symmetrical, demonstrated normal contour.  There was no 
atrophy of his back musculature, and he had full range of 
motion around his shoulder joints.  Grip strength in his 
upper extremities was normal (5/5); there was no atrophy in 
the muscles in his hands, and he had minimal tenderness to 
the right of the interscapular region (which was elicited 
with deep palpation).  There was no warmth or discoloration, 
and normal deep tendon reflexes in the upper extremities.  
The examiner assessed recurrent tendonitis and strain of the 
right rhomboid musculature with continued residuals.  

Subsequently, in June 1999, the veteran was accorded another 
VA examination, at which time he complained of pain between 
his shoulder blades (more on the right than left), which was 
particularly noticeable when he lifted his arms or shoulders.  
He denied any shoulder pain after he has seen his 
chiropractor for an adjustment.  However, the veteran 
explained that, when the pain occurred (which was 
approximately two times a month and which lasted up to two or 
three days), it will be at a level of 5 or 6 out of 10 in 
intensity.  

Physical examination demonstrated a normal right shoulder and 
scapula on visualization.  Palpation of the shoulder did not 
reveal abnormality, but there was some tenderness in the 
medial superior scapular area on palpation (which is 
aggravated by downward pressure on the veteran's firmly held 
outstretched right arm).  This evaluation also revealed the 
following range of motion of the veteran's right 
shoulder:  forward flexion to 160 degrees with a pulling 
sensation at the right shoulder blade with that degree of 
movement, abduction to 160 degrees with a tightness 
experienced in the shoulder but no particular pain, external 
rotation to 60 degrees with a pulling sensation in the right 
shoulder blade area, and internal rotation to 30 degrees with 
a soreness of the right shoulder joint but no pain in the 
scapular area.  The veteran reported that he was 
right-handed, and used his right hand "for most things."  

The examiner noted that, with regard to the functional 
impairment during flare-ups, the veteran can "go on but the 
pain is very aggravating [and t]he effect of the condition on 
his occupation and usual daily activities [is that i]t makes 
him use great caution with what he lifts and how he lifts 
it."  The examiner noted that the veteran denied using a 
brace or supportive device, having any relevant surgery, or 
having any arthritis. 

Rating from September 23, 1993, to June 11, 1999

Before specifically addressing the issue of entitlement to a 
rating greater than 10 percent for the service-connected 
tendonitis and right rhomboid muscle impairment for the 
period of time from September 23, 1993, to June 11, 1999, it 
should be pointed out that the schedular criteria by which 
muscle impairment is rated changed during the pendency of the 
veteran's appeal.  The new criteria became effective on 
July 3, 1997.  See 62 Fed. Reg. 30235 (1997).  Although the 
adjectives used to describe different levels of disability, 
and which VA relies on to rate damage to muscle group II, did 
not change, pertinent descriptions of these adjectives have 
been slightly altered.  62 Fed. Reg. 30235 (1997) (effective 
July 3, 1997).  (The provisions of § 4.72 were incorporated 
in what is the new version of § 4.56.)  

Therefore, adjudication of a claim of entitlement to a 
disability evaluation greater than 10 percent for tendonitis 
and right rhomboid muscle impairment from September 23, 1993, 
to June 11, 1999, must include consideration of both the old 
and the new criteria.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  This rule of adjudication requires that the criteria 
most favorable to the veteran's claim be used.  Id.  

The function of Group II muscles involves depression of the 
arm from the vertical overhead position to a hanging position 
at the side, downward rotation of the scapula, and (along 
with Group III muscles) forward and backward swing of the 
arm.  The rhomboid muscle is specifically included in the 
Group II muscles.  See 38 C.F.R. § 4.73, Code 5302 (1996) and 
38 C.F.R. § 4.73, Code 5302 (1999).  

Under the schedular criteria, evidence of slight impairment 
of the dominant Group II muscles will result in the 
assignment of a noncompensable evaluation.  38 C.F.R. § 4.73, 
Code 5302.  Evidence of moderate impairment of the dominant 
Group II muscles warrants the assignment of a 20 percent 
disability rating.  Id.  

For VA rating purposes under the new criteria, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
38 C.F.R. § 4.56(c) (1999).  Objective findings of slight 
muscle disability involve a minimal scar; no evidence of 
fascia defect, atrophy, or impaired tonus; and no impairment 
of function or metallic fragments retained in the muscle 
tissue.  38 C.F.R. § 4.56(d)(1)(iii) (1999).  Objective 
findings of moderate muscle disability involve entrance and 
(if present) exit scars which are small or linear and which 
are indicative of a short track of the missile through the 
muscle tissue; some loss of deep fascia, muscle substance, or 
impairment of muscle tonus; and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2)(iii) (1999).  

Under the old criteria, objective findings of slight muscle 
disability are of a minimum scar; slight, if any, evidence of 
fascia defect, atrophy, or impaired tonus; no significant 
impairment of function; and no retained metallic fragments.  
38 C.F.R. § 4.56(a) (1997).  Objective findings of moderate 
muscle disability involve entrance and (if present) exit 
scars which are linear or relatively small and which are so 
situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of moderate loss of 
deep fascia, muscle substance, or impairment of muscle tonus; 
and signs of definite weakness or fatigue in comparative 
tests.  (In such tests, the rule that, with strong efforts, 
antagonistic muscles relax is to be applied to insure 
validity of tests.)  38 C.F.R. § 4.56(b) (1997).  

With these criteria in mind, the Board will address the 
merits of the veteran's claim of entitlement to a disability 
evaluation greater than 10 percent for his service-connected 
tendonitis and right rhomboid muscle impairment for the 
period of time from September 23, 1993, to June 11, 1999. 

Based on the medical evidence described above, the Board 
acknowledges that, prior to June 11, 1999, the veteran's 
service-connected right shoulder disability was manifested by 
complaints of constant moderate pain (which became more 
severe with lifting and swinging motions around his shoulder 
and which required treatment by a chiropractor about three 
times a month for manipulation and with Ibuprofen two to 
three times a week), as well as by examination findings of 
point tenderness localized to the region of the medial border 
of the right scapula, mild tenderness and spasticity 
involving a portion of the right rhomboid muscle, minimal 
tenderness to the right of the interscapular region (which 
was elicited with deep palpation), and a gap bilaterally 
between the scapula and the spine (which was wider than that 
usually observed).  However, the medical evidence also 
demonstrated that, prior to June 11, 1999, the veteran's 
service-connected disability did not result in limitation of 
motion.  He also had normal reflexes of both upper 
extremities, no muscular atrophy of either upper extremity or 
of his back musculature, and normal motor and sensory 
systems.  

The pertinent medical evidence dated prior to June 11, 1999, 
failed to demonstrate signs of moderate loss of deep fascia, 
muscle substance, or impairment of muscle tonus.  There were 
no definite signs of weakness elicited.  38 C.F.R. § 4.56(b) 
(1996).  (In this regard, the Board notes that, at the 
October 1997 VA examination, the veteran specifically denied 
experiencing weakness, paresthesias, or numbness in his upper 
extremities.)  Without such evidence (as required by 
38 C.F.R. § 4.56(b) (1996)), a higher rating (20 percent) 
based on Muscle Group II impairment cannot be awarded under 
the relevant rating criteria in effect prior to July 3, 1997.  
38 C.F.R. § 4.73, Code 5302 (1997).  

Additionally, the relevant evidence of record does not 
reflect that, prior to June 11, 1999, the veteran's 
service-connected disability caused some loss of deep fascia, 
muscle substance, or impairment of muscle tonus; or loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2)(iii) (1999).  In this 
regard, the Board notes that the veteran had complained of 
constant moderate pain between his shoulders which became 
more severe when it was aggravated by any labor intensive 
activities such as lifting and swinging motions around his 
shoulder.  Significantly, however, the relevant medical 
evidence dated prior to June 11, 1999 demonstrated no 
muscular atrophy of either upper extremity or of his back 
musculature.  Also, he had a normal grip strength.  

The Board must conclude, therefore, that the pertinent 
medical evidence dated prior to June 11, 1999 does not 
satisfy the requirements for a finding of moderate impairment 
of Group II muscles, as required by 38 C.F.R. 
§ 4.56(d)(2)(iii) (1999).  Without such evidence, a higher 
rating (20 percent) based on Muscle Group II impairment 
cannot be awarded under the relevant rating criteria which 
became effective on July 3, 1997.  38 C.F.R. § 4.73, 
Code 5302 (1999).  

Further review of the claims folder indicates that the RO has 
also considered the veteran's service-connected disability 
under the diagnostic code which rates impairment resulting 
from tenosynovitis.  According to this code, impairment 
resulting from tenosynovitis will be evaluated on limitation 
of motion of the affected part (i.e., as degenerative 
arthritis).  38 C.F.R. § 4.71a, Code 5024 (1999).  See also 
38 C.F.R. § 4.71, Plate I (1999).  According to the relevant 
limitation of motion diagnostic code, evidence that motion of 
a major arm is limited to the shoulder level warrants an 
assignment of a 20 percent disability evaluation.  38 C.F.R. 
§ 4.71a, Code 5201 (1999).  Evidence that motion of a major 
arm is limited to midway between the side and the shoulder 
level will result in the assignment of a 30 percent 
disability rating.  Id.  Furthermore, evidence that motion of 
a major arm is limited to 25 degrees from the side warrants 
the assignment of a 40 percent rating.  Id.  

As the Board has discussed, the pertinent evidence of record 
clearly shows that the veteran has full range of motion in 
his right arm.  Consequently, a 20 percent rating for the 
veteran's service-connected right shoulder disability based 
upon limitation of motion of his right upper extremity cannot 
be awarded.  See 38 C.F.R. § 4.71, Plate I and § 4.71a, 
Codes 5024 and 5201 (1999).  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. § 4.40, this provision is qualified by specific 
rating criteria applicable to the case at hand.  The 
provisions of Diagnostic Code 5201 contemplate limitation of 
motion of the arm.  Application of the precepts enunciated in 
DeLuca v. Brown, 8 Vet.App. 202 (1995) requires that problems 
such as pain on use be specifically considered by any 
examiner charged with evaluating the veteran's disability.  
In this case, however, although the veteran complained of 
constant moderate pain between his shoulders which became 
more severe when aggravated by any labor intensive activities 
such as lifting and swinging motions around his shoulder, the 
relevant medical evidence dated prior to June 11, 1999 
demonstrated no muscular atrophy of either upper extremity, 
no muscular atrophy of his back musculature, and a normal 
grip strength in his upper extremities.  Without evidence of 
disuse of the right upper extremity, and without a clinical 
assessment that functional losses equated to greater 
disability than that contemplated by the 10 percent rating, 
assignment of a higher rating based on functional impairment 
of the right shoulder joint would not be appropriate.  


Rating since June 11, 1999

Initially, the Board notes that the only pertinent medical 
evidence which has been obtained and associated with the 
claims folder and which is dated on or after June 11, 1999, 
is the report of the June 11, 1999, VA examination.  
According to the report of this examination, there was some 
tenderness in the medial superior scapular area on palpation 
of the scapular area (which is aggravated by downward 
pressure on the veteran's firmly held outstretched right 
arm).  There was no deformity visualized, but range of motion 
was limited as follows:  forward flexion to 160 degrees with 
a pulling sensation at the right shoulder blade with that 
degree of movement, abduction to 160 degrees with a tightness 
experienced in the shoulder but no particular pain, external 
rotation to 60 degrees with a pulling sensation in the right 
shoulder blade area, and internal rotation to 30 degrees with 
a soreness of the right shoulder joint but no pain in the 
scapular area.  

The examiner diagnosed tendonitis of the right rhomboid 
muscle and explained that the function of the rhomboid muscle 
is "for depression of the arm from the vertical overhead 
position to the position of the arm at the side" and that 
the described maneuver confirms this function.  Additionally, 
the examiner noted that, with regard to the functional 
impairment during flare-ups, the veteran can "go on but the 
pain is very aggravating [and t]he effect of the condition on 
his occupation and usual daily activities [is that i]t makes 
him use great caution with what he lifts and how he lifts 
it."  The examiner noted that the veteran denied using a 
brace or supportive device, having any relevant surgery, or 
having any arthritis.  

The results of this examination do not reflect the criteria 
necessary for a finding of moderately severe Group II muscle 
impairment.  Specifically, this evaluation does not provide 
evidence of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
There was no indication that the veteran had loss of strength 
(when compared with the sound side).  38 C.F.R. 
§ 4.56(d)(3)(iii) (1999).  Additionally, the examiner 
explained that, despite the veteran's right shoulder pain, he 
was able to use his right rhomboid muscle for the function 
for which it was intended.  These relatively negative 
findings do not provide evidence of impairment in the 
strength or endurance of the veteran's right rhomboid muscle 
such that a rating greater than 20 percent would be 
warranted.  

The Board must conclude, therefore that the pertinent medical 
evidence dated since June 11, 1999 does not satisfy the 
requirements for a finding of moderately severe impairment of 
Group II muscles, as required by 38 C.F.R. § 4.56(d)(3)(iii) 
(1999).  For the same reasons, the same may be said of the 
old rating criteria.  Without such evidence, a higher rating 
(30 percent) based on Muscle Group II impairment cannot be 
awarded under the appropriate rating criteria.  38 C.F.R. 
§ 4.73, Code 5302.  

As for consideration of the limitation of motion codes, the 
results of the June 1999 VA examination indicate that the 
veteran had forward flexion to 160 degrees in his right 
shoulder and abduction to 160 degrees in this joint.  
Clearly, even a disability rating of 20 percent for the 
veteran's service-connected right shoulder disability based 
upon limitation of motion of his right upper extremity would 
not be warranted under these circumstances.  See 38 C.F.R. 
§ 4.71, Plate I and § 4.71a, Codes 5201 (1999) (which 
requires evidence that motion of a major arm is limited to 
the shoulder level to warrant the assignment of a 20 percent 
rating).  

Although the veteran has complained of right shoulder pain 
which causes problems with certain movements, the examiner 
who conducted the June 1999 examination explained that, 
despite the veteran's right shoulder pain, he was able to use 
his right rhomboid muscle for the function for which it was 
intended (i.e., "for depression of the arm from the vertical 
overhead position to the position of the arm at the side").  
Also, the examiner noted that, even during flare-ups, the 
veteran can "go on."  The examiner simply stated that, 
during flare-ups of pain, the veteran uses great caution in 
lifting objects in his occupation and usual daily activities.  

Based on this evidence, the Board concludes that the veteran 
continues to be able to use his right shoulder for the 
function for which it is intended (despite his complaints of 
pain).  Additionally, without evidence of disuse of the 
veteran's right shoulder, assignment of a higher rating based 
on functional impairment of the right shoulder joint would 
not be appropriate.  


ORDER

A disability rating greater than 10 percent for tendonitis 
and right rhomboid muscle impairment for the period from 
September 23, 1993, to June 11, 1999, is denied.  

A disability rating greater than 20 percent for tendonitis 
and right rhomboid muscle impairment since June 11, 1999, is 
denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

